Case: 1:20-cv-02651 Document #: 18 Filed: 06/02/20 Page 1 of 4 PageID #:73


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

   GETTEN CREDIT COMPANY,
   individually and on behalf of all others
   similarly situated,


                   Plaintiff,
                                                          Civil Action No. 20-cv-02651

   v.                                                     Honorable Ronald A. Guzman

   FAIR ISAAC CORPORATION,


                   Defendant.



                   JOINT MOTION TO EXTEND DEADLINES


        Plaintiff Getten Credit Company and Defendant Fair Isaac Corporation, through

their undersigned counsel, jointly move to extend by 45 days: (a) the deadline for

Defendant to answer the complaint and (b) the deadlines set by the Court in its May 15,

2020 Order, pending resolution of a Motion to Reassign this and other cases as related

to Fair Isaac Corporation v. Trans Union, LLC, Case No. 17-cv-08318, proceeding

before the Honorable Sharon Johnson Coleman. In support of their joint motion, the

Parties state as follows:

        1.     Plaintiffs filed their Complaint on May 1, 2020. See ECF No. 1.

        2.     Defendant executed a waiver of service and the deadline for Defendant

to answer or otherwise plead is June 30, 2020. See ECF No. 15.

        3.     On May 15, 2020, the Court entered an order requiring the parties to,

within 45 days of the filing of the complaint or within 14 days of its order if the 45-day

time period had already elapsed, confer to discuss the nature and basis of their claims

and defenses and the possibilities for a prompt settlement or resolution of the case. The
Case: 1:20-cv-02651 Document #: 18 Filed: 06/02/20 Page 2 of 4 PageID #:74



Parties are also required to discuss deadlines for Rule 26(a)(1) disclosures and a

proposed discovery plan. ECF No. 16.

       4.      The May 15, 2020 Order requires the Parties to also provide the court

with a written initial status report and proposed discovery plan within 7 days of their

meet and confer regarding the above matters. See ECF No. 16.

       5.      The applicable deadline for the Parties to confer is June 15, 2020, forty-

five (45) days after the filing of the complaint. Based on that date, the deadline for

providing the court with a written initial status report is June 22, 2020.

       6.      Meanwhile, there is a Motion to Reassign this and other cases as related

to Fair Isaac Corporation v. Trans Union, LLC, Case No. 17-cv-08318 (N.D. Ill.)

(“Trans Union”), pending before the Honorable Sharon Johnson Coleman. See ECF

No. 198 (Motion to Reassign filed May 4, 2020).

       7.      Responses to the Motion to Reassign cases as related to Trans Union are

due on June 2, 2020 and Replies are due on June 16, 2020. A Status hearing is set in

Trans Union for June 30, 2020 at 9:00 a.m. See Trans Union, ECF No. 202.

       8.      The parties agree that this action is related to the others included in the

Motion to Reassign now pending before Judge Coleman, and that all such cases should

be reassigned to one District Judge. There is a dispute, however, as to whether the

cases should be reassigned to Judge Coleman, who is currently presiding over the Trans

Union case, or to Judge Chang, who is currently presiding over the Sky Federal case.

Thus, the parties are in agreement that no matter the outcome of the Motion to Reassign,

this case should be reassigned to another District Judge and consolidated with other

similar cases for further proceedings.

       9.      Therefore, in the interest of efficiency, the Parties request the Court to

extend by 45 days: (a) the deadline for Defendant to answer the complaint, and (b) the
Case: 1:20-cv-02651 Document #: 18 Filed: 06/02/20 Page 3 of 4 PageID #:75



deadlines set by the Court in its May 15, 2020 Order, pending resolution of the Motion

to Reassign this and other cases as related to Trans Union. If the Motion to Reassign

has not yet been resolved at the conclusion of the 45-day extension sought herein, the

Parties will promptly advise the Court by filing a joint status report and proposing

further deadlines or extensions as may be appropriate.

                                   CONCLUSION

       For the foregoing reasons, Plaintiff respectfully request that this Court issue an

order extending the deadlines in this case by 45 days pending a decision on the Motion

to Reassign in Trans Union.


 Dated: June 2, 2020                 Respectfully submitted,

                                     /s/ Kenneth A. Wexler
                                     Kenneth A. Wexler
                                     Melinda J. Morales
                                     Michelle Perkovic
                                     WEXLER WALLACE LLP
                                     55 W. Monroe Street, Suite 3300
                                     Chicago, IL 60603
                                     Telephone: (312) 346-2222
                                     kaw@wexlerwallace.com
                                     mjm@wexlerwallace.com
                                     mp@wexlerwallace.com

                                     Dennis Stewart
                                     GUSTAFSON GLUEK PLLC
                                     600 B Street
                                     17th Floor
                                     San Diego, CA 92101
                                     Telephone: (619) 595-3200
                                     dstewart@gustafsongluek.com

                                     Daniel E. Gustafson
                                     Daniel C. Hedlund
                                     Michelle J. Looby
                                     Joshua J. Rissman
                                     Ling S. Wang
                                     GUSTAFSON GLUEK PLLC
                                     Canadian Pacific Plaza
                                     120 South Sixth Street, Suite 2600
                                     Minneapolis, MN 55402
                                     Telephone: (612) 333-8844
Case: 1:20-cv-02651 Document #: 18 Filed: 06/02/20 Page 4 of 4 PageID #:76


                                dgustafson@gustafsongluek.com
                                dhedlund@gustafsongluek.com
                                mlooby@gustafsongluek.com
                                jrissman@gustafsongluek.com
                                lwang@gustafsongluek.com


                                Garrett D. Blanchfield
                                REINHARDT, WENDORF &
                                BLANCHFIELD
                                E 1250 First National Bank Building
                                332 Minnesota Street
                                St. Paul, MN 55101
                                Tel: (651) 287-2100
                                Fax: (651) 287-2103
                                g.blanchfield@rwblawfirm.com

                                Counsel for Plaintiff and the Proposed Class


                                /s/ Britt M. Miller
                                Michael A. Olsen
                                Britt M. Miller
                                J. Gregory Deis
                                Matthew D. Provance
                                MAYER BROWN LLP
                                71 South Wacker Drive
                                Chicago, IL 60606-4637
                                (312) 782-0600
                                (312) 701-7711—Facsimile
                                Email: molsen@mayerbrown.com
                                Email: bmiller@mayerbrown.com
                                Email: gdeis@mayerbrown.com
                                Email: mprovance@mayerbrown.com


                                Counsel for Defendant Fair Isaac
                                Corporation
